     Case 2:19-cv-13184-ILRL-DMD Document 129 Filed 02/08/21 Page 1 of 1




MINUTE ENTRY
LEMELLE, J.
FEBRUARY 8, 2021

JS10: 2:13

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


ETDO PRODUCTIONS, LLC                                         CIVIL ACTION

VERSUS                                                        NO. 19-13184

ALFREDO CRUZ ET AL                                            SECTION: B (3)

                 ORAL ARGUMENT VIA VIDEO CONFERENCE

Courtroom Deputy:          Dena White
Court Reporter:            Nichelle Wheeler (via video)


APPEARANCES:        Jessica Vasquez, Counsel for ETDO Productions, LLC, Jerry Lenaz,
                    Francois Camenzuli
                    Thomas Keaty, II and Steven Hannan, Counsel for Alfredo Cruz,
                    Michelle Rossi, Michelle Hudak, Marisa Naquin, Sonya Bourgeois,
                    Lisette Bayle, Renee Pastor and Disco Amigos Social Aid and
                    Pleasure Club


MOTION REGARDING SUPPLEMENTAL JURISDICTION, DAMAGES, AND
ATTORNEYS’ FEES (119)

Case called; all present and ready.
Court states the status of the case.
Argument by counsel for the parties.
Defendants’ witness: J. Stuart Wood, sworn, testified.
Plaintiffs object to Mr. Wood being called as a witness, overruled. Mr. Wood allowed to
testify.
Defendants offer Mr. Wood’s report, admitted.
Plaintiffs’ witness: Gerald (Jerry) W. Lenaz, sworn, testified.
Parties to provide supplemental briefing on jurisdiction, damages and attorneys’ fees
and costs no later than February 18, 2021. Responses to be filed within five (5) days of
receipt of opposing supplemental briefing.
Final hearing on motion set for WEDNESDAY, MARCH 3, 2021 at 9:00 a.m.
Court adjourned.
